Exhibit 10.18 STEPAN COMPANY 2 STOCK APPRECIATION RIGHTS AGREEMENT THIS AGREEMENT (this “Agreement”), dated as of the day of , 20, is entered into by and between Stepan Company, a Delaware corporation (the “Company”), and Participant Name (the “Participant”). W I T N E S S E T H THAT: IT IS AGREED, by and between the parties hereto, as follows: 1.Subject to the terms and conditions set forth in this Agreement and in accordance with the provisions of the Stepan Company 2011 Incentive Compensation Plan (the “Plan”), the Company hereby grants to the Participant as of the date first written above Shares Granted free-standing Stock Appreciation Rights (the “SARs”).The base price (“Base Price”) of each SAR subject to this Agreement shall be $Grant Price, the Fair Market Value of a share of Stock on the date of the grant.Upon exercise of the SARs in whole or in part, the Company will transfer to the Participant the number of shares of common stock of the Company (“Stock”) in an amount equal in value to the excess of the Fair Market Value on the date of exercise of one share of Stock over the Base Price multiplied by the number of SARs exercised, less any applicable federal, state, local or foreign withholding taxes.For the avoidance of doubt, in no event shall the Participant be entitled to receive payment for the SARs in any form other than shares of Stock, and under no circumstance shall the Participant be entitled to receive a cash payment or any other security under this Agreement. 2.The right to exercise these SARs shall be subject to the terms and conditions of the Plan and this Agreement. These SARs shall vest and become exercisable in three installments on each of the first three anniversaries of the date first written above (each, an “Anniversary Date”), in accordance with the following schedule, provided the Participant has remained continuously employed by the Company or a subsidiary through the applicable Anniversary Date: Vesting Date Percent of SARs Vested First Anniversary Date 33% Second Anniversary Date 33% Third Anniversary Date 34% Once the Participant’s employment with the Company terminates for any reason, no additionalSARs shall become vested.
